Due to some confusion, the opinion in this cause was written on the theory that Alex and A. B. Roden were one and the same person. A. B. was Albert, and he joined his mother in the conveyance to appellee's predecessor in title. Alex did not join, and his children are entitled to his interest, viz. 14/192, to be divided between them. Appellee now owns 38/192 interest. A 42/192 interest should be divided between Mary Bracken and Arthur Greenhill. Dora, Ellen, and Hart Waldrop together own 42/192. Rufus Roden, Ollie Campbell, Lee Roden, Ira Jeffreys, and the children of Alex Roden together own a 70/192 interest. The trial court will by its decree distribute the estate in agreement with these figures.
Decree corrected.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.